DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant’s Arguments/Remarks, filed 1/11/2022, with respect to Claims 1-3,  5, 9-13 and 19-21 have been fully considered and are persuasive.  The rejection of claims 1-3, 5, 9-13 and 19-21 under 35 USC § 103 has been withdrawn. 

Examiner’s  Amendment
Claim 2 line 3, Claim 3 line 4, Claim 12 line 4 and Claim 13 line 4  reads “a path” and should read “the path”.
Claim 2 line 7, Claim 3 line 8, Claim 12 line 7 and Claim 13 line 8  reads “a sum” and should read “the sum”.
Claim 2 line 9 and Claim 12 line 9  reads  “a given” and should read “the given”
Claim 2 Line 9, Claim 3  line 10, Claim 12 line 9 and Claim 13 line 10 reads “a direction” and should read “the direction”.

Allowable Subject Matter
Claims 1-3,5,9-13,15 and 19-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 11 and 21 are allowable over prior art of record for their specific recitations of elements involving a vehicle control system and method for autonomous parking  comprising: a parked vehicle stopped in a parking area, the parked vehicle including a first radio communication circuit and being configured to be externally controlled in traveling, an entering vehicle intending to enter the parking area, the entering vehicle including a second radio communication circuit and being configured to be externally controlled in traveling; and a disabled vehicle being unable to move, the disabled vehicle including a second radio communication circuit and being configured to be externally controlled in traveling,  and a sum of the first distance and the second distance measured by the parked vehicle is larger than the given width of the entering vehicle, and the parked vehicle is caused to travel in a direction of moving away from the disabled vehicle along the first traveling direction, and the entering vehicle is caused to travel between the parked vehicle and the disabled vehicle.; among other limitations. 
Additionally, a combination of the prior art of record of Pal et al.  (US 20170166115 A1) and Inoue et al. (US 20170116862 A1) and Beaurepaire et al. (US 20170118307 A1) does not teach the claimed invention recited in Claim 1; specifically, “the parked vehicle is caused to travel in a direction of moving away from the disabled vehicle along the first traveling direction, and the entering vehicle is caused to travel between the parked vehicle and the disabled vehicle”.  The addition of Inoue and Beaurepaire fails to cure the deficiencies of Pal.   It would not be obvious to modify the invention of Pal to include the teachings of Inoue and Beaurepaire to have the features of the claimed invention because it would significantly change the design and functionality of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662